July 15, 2010 DREYFUS MANAGER FUNDS I DREYFUS S&P STARS FUND Supplement to Prospectus dated August 1, 2009 The following information supersedes and replaces any contrary information contained in the funds Prospectus. Effective October 1, 2010 the fund will be renamed Dreyfus Research Core Fund. The funds investment objective will remain to seek investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Stock Index. On October 1, 2010, to pursue its goal, the fund normally will invest at least 80% of its net assets in common stocks (or other instruments with similar economic characteristics). The fund may invest up to 25% of its assets in foreign securities. The funds stock investments may include common stocks, preferred stocks and convertible securities, including to a limited degree, those purchased in initial public offerings. The fund will invest in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise. As the funds portfolio managers, these analysts will utilize a fundamental, bottom-up research process to identify investments for the fund. The fund will invest in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation. The analysts, under the direction of the director of the core research team, will determine the funds allocations among market sectors. The fund will typically sell a security when the research analyst responsible for the investment believes there has been a negative change in the fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. July 15, 2010 DREYFUS MANAGER FUNDS I - DREYFUS S&P STARS FUND Supplement to Statement of Additional Information dated August 1, 2009 The following information supersedes and replaces any contrary information contained in the Funds Statement of Additional Information. Effective October 1, 2010 the Fund will be renamed Dreyfus Research Core Fund. The Funds investment objective will remain to seek investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Stock Index. On October 1, 2010, to pursue its goal, the Fund normally will invest at least 80% of its net assets in common stocks (or other instruments with similar economic characteristics). The Fund may invest up to 25% of its assets in foreign securities. The Funds stock investments may include common stocks, preferred stocks and convertible securities, including to a limited degree, those purchased in initial public offerings. The Fund will invest in stocks selected by a team of core research analysts, with each analyst responsible for Fund investments in his or her area of expertise. As the Funds portfolio managers, these analysts will utilize a fundamental, bottom-up research process to identify investments for the Fund. The Fund will invest in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation. The analysts, under the direction of the director of the core research team, will determine the Funds allocations among market sectors. The Fund will typically sell a security when the research analyst responsible for the investment believes there has been a negative change in the fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified.
